DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 8-9, and 15-20 are objected to because of the following informalities:  
Claim 9 recites the limitation "the first package module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the first package module” (as recited in line 2) is: 
“the first integrated device package”.

Claim 15 recites the limitation "the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the substrate” (as recited in line 4) is:
“the first substrate” (emphasis added).

Claim 19 recites the limitation "the integrated device package" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the integrated device package” (as recited in lines 2-3) is:

“the first integrated device package” (emphasis added).

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11-12, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. 2013/0341786).
As to claim 1, Hsu et al. disclose in Fig. 4 an electronic module comprising:
a first integrated device package (“first packaged die” 120) (Fig. 4, para. [0043]) comprising: a first substrate (100) (Fig. 4, para. [0042]); an electronic component (“first die” 110) mounted to the first substrate (100) (Fig. 4, para. [0039], [0040]); and a first vertical interconnect (“metal pillar” 102a) physically and electrically connected to the first substrate (100), the first vertical interconnect (“metal pillar” 102a) extending outwardly from the first substrate (100) (Fig. 4, para. [0043], [0044]);
a second integrated device package (“second packaged die” 140) comprising: a second substrate (122) and a second vertical interconnect (“metal pillar” 102b) having a first end (top end) electrically connected to the second substrate (122) (Fig. 4, para. [0042], [0043]), the second vertical interconnect (“metal pillar” 102b) having a second end (bottom end) electrically connected to the first vertical interconnect (“metal pillar” 102a), wherein the first and second 
As to claim 8, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the module further comprising a via or slot formed through at least one of the first integrated device package (“first packaged die” 120) and the second integrated device package (“second packaged die” 140) (see a slot formed through at least a layer 108 in package 120 as shown in Figs. 1 & 4).
As to claim 9, as applied to claims 1 and 8 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the module further comprising an additional electronic component (“second die” 128) mounted over the first integrated device package (“first packaged die” 120), an interconnection portion (comprising bond pads underneath component 128 and inner stacked “pillars” 102b, 102a & “solder joint” 132’’, Fig. 4) of the additional electronic component (“second die” 128) extending through the via or slot (see a slot formed through at least a layer 108 in package 120 as shown in Figs. 1 & 4).
As to claim 11, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first vertical interconnect (“metal pillar” 102a) is inset from an outermost side surface of the electronic module
As to claim 12, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first vertical interconnect (“metal pillar” 102a) has a substantially non-varying horizontal cross-section (see Fig. 4)..


As to claim 15, Hsu et al. disclose in Fig. 3 an electronic module comprising: 

a first substrate (122) (Fig. 3, para. [0036]); an electronic component (“second die” 128) mounted to the first substrate (122) (Fig. 4, para. [0036]); and   
a first vertical interconnect (“metal pillar” 102) physically and electrically connected to the first substrate (122) by a conductive adhesive (“solder joint” 132’) (Fig. 3, para. [0026], [0031], [0036], [0038]), the first vertical interconnect (“metal pillar” 102) extending outwardly from the first substrate (122), the first vertical interconnect (“metal pillar” 102) inset from an outermost side surface of the first integrated device package (“second packaged die” 140, para. [0026]) (see Fig. 3).   
As to claim 17, as applied to claim 15 above, Hsu et al. disclose in Fig. 3 all claimed limitations including the module further comprising a second integrated device package (“first packaged die” 120) mounted to the first integrated device package (“second packaged die” 140, para. [0026]), the second integrated device package (“first packaged die” 120) having a second interconnect (see the pad on a bottom of substrate 100) electrically connected to the first vertical interconnect (“metal pillar” 102) (see Fig. 3, para. [0031], [0032], [0035], [0036]).   
As to claim 18, as applied to claim 15 above, Hsu et al. disclose in Fig. 3 all claimed limitations including the module further comprising a package substrate (100), the first vertical interconnect (“metal pillar” 102) electrically connected to the package substrate (100) (Fig. 3, para. [0031]-[0033]).
As to claim 19, Hsu et al. disclose in Fig. 3 an electronic module and a corresponding method of forming an electronic module, the method comprising: forming a first integrated device package (“second packaged die” 140, para. [0026]), wherein forming the first integrated device package (“second packaged die” 140, para. [0026]) comprises: mounting an electronic 
As to claim 20, as applied to claim 19 above, Hsu et al. disclose in Fig. 3 all claimed limitations including the method further comprising mounting a second integrated device package (“first packaged die” 120) to the first integrated device package (“second packaged die” 140, para. [0026]), the second integrated device package (“first packaged die” 120) having a second interconnect (see the pad on a bottom of substrate 100) electrically connected to the first vertical interconnect (“metal pillar” 102) (see Fig. 3, para. [0031], [0032], [0035], [0036]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. 2013/0341786).
 As to claims 13 and 14, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations except for the limitation wherein the first vertical interconnect has an aspect ratio in a range of 1:1 to 7:1; and wherein the first vertical interconnect has a horizontal cross-sectional area of at least 0.5 mm2.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Hsu et al. in the range (1:1 to 7:1 for an aspect ratio of the first vertical interconnect; and at least 0.5 mm2 for a horizontal cross-sectional area of the first vertical interconnect) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating an aspect ratio range of the first vertical interconnect, and a horizontal cross-sectional area range of the first vertical interconnect are critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 3 (first embodiment) of Hsu et al. (U.S. 2013/0341786) in view of Fig. 2 (second embodiment) of Hsu et al. (U.S. 2013/0341786).
As to claim 16, as applied to claim 15 above, Fig. 3 (first embodiment) of Hsu et al. discloses an electronic module comprising: the first vertical interconnect (“metal pillar” 102) having a first end (bottom end) mounted to the first substrate (122) by the conductive adhesive (“solder joints” 132’) (Fig. 3, para. [0038], [0042]).
Fig. 3 (first embodiment) of Hsu et al. does not disclose the module comprising: a first molding compound in which the electronic component and the first vertical interconnect are at least partially embedded, and a second end exposed through the first molding compound. 
Fig. 2 (second embodiment) of Hsu et al. discloses an electronic module comprising: a first molding compound (“molding compound” 152) in which the electronic component (110) and the first vertical interconnect (“metal pillar” 102) are at least partially embedded (see Fig. 2, para. [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fig. 3 (first embodiment) of Hsu et al. by having a first molding compound in which the electronic component and the first vertical interconnect are at least partially embedded, so that a second end exposed through the first molding compound, as taught by Fig. 2 (second embodiment) of Hsu et al. in order to protect the electronic component and the first vertical interconnect within the device package.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 4 (first embodiment) of Hsu et al. (U.S. 2013/0341786) in view of Fig. 2 (second embodiment) of Hsu et al. (U.S. 2013/0341786).
As to claims 2, 3, and 4, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the module further comprising a second molding compound (as indicated at 136, Fig. 1) in which the second vertical interconnect (“metal pillar” 102b) is at least partially embedded (see Figs. 1 and 4, para. [0036]).
Fig. 4 (first embodiment) of Hsu et al. does not disclose the module further comprising a first molding compound over at least portions of the electronic component; and wherein the first vertical interconnect has a first end mounted to the first substrate and a second end exposed through the first molding compound.
Fig. 2 (second embodiment) of Hsu et al. discloses the module further comprising: a first molding compound (“molding compound” 152) over at least portions of the electronic component (110); and wherein the first vertical interconnect (“metal pillar” 102) has a first end  (bottom end) mounted to the first substrate (100) (see Fig. 2, para. [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fig. 4 (first embodiment) of Hsu et al. by having a first molding compound over at least portions of the electronic component; and wherein the first vertical interconnect has a first end mounted to the first substrate, as taught by Fig. 2 (second embodiment) of Hsu et al., so as a second end (top end) exposed through the first molding compound, in order to protect the electronic component and the first vertical interconnect within the device package.

Claims 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 4 (first embodiment) of Hsu et al. (U.S. 2013/0341786) in view of Fig. 3 (second embodiment) of Hsu et al. (U.S. 2013/0341786).
As to claims 5, 6 and 7, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the first vertical interconnect (“metal pillar” 102a) is electrically connected to the second vertical interconnect (“metal pillar” 102b) by a conductive adhesive (“solder joint” 132’’) (Fig. 4, para. [0043]).   
Fig. 4 (first embodiment) of Hsu et al. does not disclose the first vertical interconnect is bonded to the first substrate by a conductive adhesive; and wherein the conductive adhesive comprises solder. 
Fig. 3 (second embodiment) of Hsu et al. discloses a module comprising: the first vertical interconnect (“metal pillar” 102) is bonded to the first substrate (122) by a conductive adhesive (“solder joint” 132’); and wherein the conductive adhesive (“solder joint” 132’) comprises solder (see Fig. 3, para. [0038], [0042]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fig. 4 (first embodiment) of Hsu et al. by having the first vertical interconnect is bonded to the first substrate by a conductive adhesive; and wherein the conductive adhesive comprises solder as taught by Fig. 3 (second embodiment) of Hsu et al. in order to strongly secure the first vertical interconnect with the first substrate so as to improve good electrical connection. 
As to claim 10, as applied to claim 1 above, Hsu et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the electronic component (“first die” 110) comprises 
Fig. 4 (first embodiment) of Hsu et al. does not disclose the first interconnect is taller than the electronic component.
Fig. 3 (second embodiment) of Hsu et al. discloses a module comprising: the first vertical interconnect (“metal pillar” 102) is taller than the electronic component (128).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fig. 4 (first embodiment) of Hsu et al. by having the first interconnect is taller than the electronic component as taught by Fig. 3 (second embodiment) of Hsu et al. in order to protect the side surfaces of the electronic component within the module.

			       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 10, 2021